Citation Nr: 0327113	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hyperphoria of the 
right eye and bilateral myopic astigmatism and convergence 
insufficiency.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1940 
to September 1941 and from January to December 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in December 2001.  A 
transcript of the hearing has been associated with the claims 
folder.

When the case was before the Board in February 2002, the 
Board granted reopening of the veteran's claim and remanded 
the reopened claim for further action by the RO.  The case 
was returned to the Board in January 2003.  

In March 2003 the case was remanded to afford the veteran a 
hearing via videoconferencing technology.  The hearing was 
held before the undersigned Veterans Law Judge in May 2003.  
A transcript of the veteran's May 2003 hearing has also been 
associated with the record.


REMAND

The veteran maintains that his visual disability was not 
present prior to his entrance into military service in 
January 1943, but that it was first manifested during his 
1943 service.  

The Board observes that the February 2002 remand directed 
that the veteran be afforded a VA examination of his claimed 
visual disability.  The September 2002 examination report 
does not adequately address the questions posed by the remand 
order.  A September 2002 memorandum to the examining official 
indicates that the total instructions for the examination 
were not provided prior to the examination, and asks some of 
the questions posed by the February 2002 remand order.  It 
appears from the examiner's brief responses to the questions 
posed that the examiner did not properly read the questions.  
Moreover, the examiner failed to provide the supporting 
rationale for his opinions.  Consequently, the responses are 
not adequate for adjudication purposes.

The Board is obligated by law to ensure that RO's comply with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

The Board also notes that in March 2002 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)].  It informed the veteran that if the 
evidence and information requested in the letter were not 
received within 40 days, it would decide the claim based on 
the evidence of record and any records of VA examinations and 
opinions received by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

It appears from the veteran's response to the letter that he 
has no additional evidence and information to submit; 
however, to avoid any prejudice to the veteran, the Board 
believes that the veteran should be provided another VCAA 
letter which appropriately informs him of the time limit for 
the submission of additional evidence and information and 
also informs him that he may waive the one-year period for 
response.



Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should schedule the veteran 
for a VA examination by an 
ophthalmologist, who has not previously 
examined him, to determine the nature, 
extent and etiology of the veteran's 
claimed visual disability.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this REMAND,  must be made 
available to and reviewed by the examiner 
before completion of the examination 
report. 

Any indicated testing should be 
conducted.

Based upon the examination results and a 
review of the claims folder, the examiner 
should answer the following questions 
with respect to the veteran's hyperphoria 
of the right eye and bilateral compound 
myopic astigmatism and convergence 
insufficiency:

Is it at least as likely as not that 
the disorder was present in service?  
If so, is at least as likely as not 
that the disorder is due to disease 
or injury and is not mere refractive 
error?  With respect to any such eye 
disorder which resulted from disease 
or injury and which was present in 
service, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?

With respect to any such acquired 
disorder which the examiner believes 
existed prior to the veteran's 
entrance onto active duty, is it at 
least as likely as not that the 
disorder chronically increased in 
severity during the veteran's 
military service?  If so, was the 
increase in severity during service 
clearly and unmistakably due to the 
natural progress of the disability?

With respect to any currently 
present visual disability which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disability is etiologically related 
to the veteran's military service?

The rationale for all opinions given must 
be clearly set forth by the examiner in a 
typewritten examination report.

4.  Upon completion of the foregoing 
development, the RO should review the 
claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA and the 
implementing regulations.

6.  The RO should then readjudicate the 
claim of entitlement to service 
connection for hyperphoria of the right 
eye and bilateral compound myopic 
astigmatism and convergence 
insufficiency.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



